                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 TODD GOLDBECK,                                    Case No. 21‐CV‐1054 (NEB/KMM)

                       Petitioner,

 v.                                              ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
 BRYAN BIRKHOLZ,
 Warden,
                       Respondent.



       The Court has received the May 13, 2021 Report and Recommendation of United

States Magistrate Judge Katherine M. Menendez. (ECF No. 10.) No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

           1. The Report and Recommendation (ECF No. 10) is ACCEPTED; and

           2. Goldbeck’s Petition (ECF No. 1) is DISMISSED AS MOOT.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: June 29, 2021                             BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge
